Citation Nr: 0520212	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  95-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.  

2.  Entitlement to service connection for residuals of a 
right elbow injury.

3.  Entitlement to service connection for a skin disorder, to 
include psoriasis.

4.  Entitlement to service connection for cognitive 
impairment, claimed as secondary to service-connected heart 
disease with hypertension.   


REPRESENTATION

Appellant represented by:	Keith Miller, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980 and from April 1982 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in May 1999.  He 
testified at a Board hearing at the RO in June 2003.  

The issues on appeal were originally before the Board in 
December 2003 when they were remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Law Judge who conducted a June 2003 hearing has 
left employment with the Board.  The veteran was informed of 
this fact and of his right to another hearing in May 2005.  
In correspondence which was received at the Board in July 
2005, the veteran indicated that he desired to attend another 
hearing to be conducted by a Veterans Law Judge at the RO.  
Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107; 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704.

Accordingly, this case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




